           Case 1:14-cr-00097-DAD-BAM Document 49 Filed 05/05/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 1:14-cr-00097-DAD-BAM
11                                Plaintiff,                STIPULATION REGARDING
                                                            CONTINUANCE; ORDER
12                 v.
13   VICTOR ANTHONY NOTTOLI,
14                                Defendant.
15

16                                             STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, by
18
     and through his counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on Monday, July 6, 2020, at
20
     10:00 a.m.
21
            2.      In addition to issues posed by the pending pandemic, the defendant is required to be
22

23 available to testify in pending cases filed against Charles Burton Ritchie and Benjamin Galecki in

24 the Southern District of Alabama, District of Nevada, and Eastern District of Virginia.

25          3.      By this stipulation, the parties now move to continue the matter to Monday,
26
     December 7, 2020, at 10:00 a.m., to effectuate the terms of the plea agreement.
27
            6.      The parties further stipulate to the following revised briefing schedule:
28
                                                        1
29

30
          Case 1:14-cr-00097-DAD-BAM Document 49 Filed 05/05/20 Page 2 of 2


          Informal Objections Due:                                November 9, 2020
 1
          Final PSR Filed with the Court:                         November 16, 2020
 2

 3        Formal Objections to PSR/Sentencing Memo due:           November 23, 2020

 4        Responses to Formal Objections/Reply to Sentencing Memo:       November 30, 2020
 5        IT IS SO STIPULATED.
 6
     DATED:     May 4, 2020                 Respectfully submitted,
 7
                                            McGREGOR W. SCOTT
 8                                          United States Attorney

 9
                                            /s/ Karen A. Escobar
10                                          KAREN A. ESCOBAR
                                            Assistant United States Attorney
11 DATED:       May 4, 2020

12                                          /s/ Patrick K. Hanly
                                            PATRICK K. HANLY
13                                          Counsel for Defendant
                                            Victor Anthony Nottoli
14

15                                          ORDER

16
     IT IS SO ORDERED.
17
       Dated:   May 4, 2020
18                                              UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25
26

27

28
                                                2
29

30
